DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant cancelled claim 1 prior to the first office action.
Status of claims:
Claims 2-21 are pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708, 736. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 10,708, 736 with obvious wording variations. Take an example of comparing claim  2 of the pending application and claim 1 of the U.S. Patent No. 10,708, 736:
Pending Application  17/473,722
U.S. Patent No.10,708, 736
Claim 2, A method at a computer system, the method comprising: determining that at least one updated part of an application at a mobile device is to be provided to the mobile device; and initiating transmission of at least a first updated part of the application to the mobile device without receiving a request from the mobile device to transmit the at least one updated part, wherein the application comprises one or more parts suitable for individual transmission to the mobile device to update a version of the application stored at the mobile device.
Claim 1, A method, comprising: receiving, at a server, version information from a mobile wireless communications device for an application stored at the mobile wireless communications device; determining, based on the received version information, that at least one updated part of the application is to be provided to the mobile wireless communications device; and the server initiating transmission of at least a first updated part of the application to the mobile wireless communications device without receiving a request from the mobile wireless communications device to transmit the at least one updated part, wherein the application comprises parts suitable for individual transmission to the mobile wireless communications device to thereby update a current version of the application stored at the mobile wireless communications device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Macaluso (US 7, 783,729).
Per claim 2, Macaluso discloses a method at a computer system, the method comprising: determining that at least one updated part of an application at a mobile device is to be provided to the mobile device (col. 12 lines 1-13, i.e. newer version, see scheduler App version 4); and initiating transmission of at least a first updated part of the application to the mobile device without receiving a request from the mobile device to transmit the at least one updated part (col. 14 lines 4-11, i.e. At 745 the search server 715 wirelessly notifies the mobile device 725 that data is available for download. The notification can be received by a download-assistance tool on the mobile device and the download-assistance tool may be woken up in response to the notification, also refer to col.12 lines 1-13, scheduler App version 4 ), wherein the application comprises one or more parts suitable for individual transmission to the mobile device to update a version of the application stored at the mobile device(col. 18 lines 23-39 and 49-51 , i.e. a mobile device content provider may be searched if, for example, the receiving phone 910 has a different runtime environment than the sending phone 905 and the search server 920 determines that a version of an application that is listed on the specification of the data on the sending phone 905 is not compatible with the receiving phone 910. In that scenario, the search server 920 searches for a version of the application that is compatible with the receiving phone 910. At 950 the search server 920 wirelessly transmits a specification of data for the receiving phone 910 to the receiving phone 910).
Per claim 3, Macaluso discloses the method of claim 2, further comprising initially obtaining version information for the application stored at the mobile device (col.12 lines 1-11, i.e.  Scheduler App 3).
Per claim 4, Macaluso discloses the method of claim 3, wherein obtaining the version information comprises receiving the version information from the mobile device (col. 11 lines 19 and 20, col. 12 lines 1-11, At 610 information is received that identifies computer data, such as an end-user application, a ringtone, or the like, such as  Scheduler App 3).

Per claim 5, Macaluso discloses the method of claim 2, further comprising sending a notification to the mobile device of availability of at least one updated part (col. 14 lines 4-11, i.e. at 745 the search server 715 wirelessly notifies the mobile device 725 that data is available for download. The notification can be received by a download-assistance tool on the mobile device and the download-assistance tool may be woken up in response to the notification).
Per claim 6, refer to the same rationale as explained in claim 5(col. 12 lines 1-11, search server identifies applications and application versions on the mobile device and send updated version to the mobile device, and examiner interprets that no request is sent by the mobile device to receive an updated version).
Per claim 7, Macaluso discloses the method of claim 2, wherein the computer system initiates transmission of a further updated part of the application to the mobile device after the first updated part of the application is received by the mobile device and applied to the application as stored by the mobile device to update the application (col 12 lines 1-13, updated versions from Scheduler App 3, 4 and examiner interprets Scheduler App 5 and 6, if there are required updates).
Per claim 8, Macaluso discloses the method of claim 2, wherein the application comprises a game application, a document processing application, or a messaging application (col. 13 lines 26-30, i.e. the system 700 that may result in the download of computer data to the mobile device 725. For example, the interactions of FIG. 7 may result in the downloading of a game to a mobile phone).
Per claim 9, refer to the same rationale as explained in claim 2.
Per claim 10, refer to the same rationale as explained in claim 2 (see col.6 lines 38-42, read/write media).
Per claim 11, refer to the same rationale as explained in claim 3 (see col.6 lines 38-42, read/write media).
Per claim 12, refer to the same rationale as explained in claim 4 (see col.6 lines 38-42, read/write media).
Per claim 13, refer to the same rationale as explained in claim 5 (see col.6 lines 38-42, read/write media).
Per claim 14, refer to the same rationale as explained in claim 6 (see col.6 lines 38-42, read/write media).
Per claim 15, refer to the same rationale as explained in claim 7 (see col.6 lines 38-42, read/write media).
Per claim 16, refer to the same rationale as explained in claim 8 (see col.6 lines 38-42, read/write media).
Per claim 17, refer to the same rationale as explained in claim 9 (see col.6 lines 38-42, read/write media).
Per claim 18, refer to the same rationale as explained in claim 2 (see col.6 lines 47-49, processor).
Per claim 19, refer to the same rationale as explained in claim 4 (see col.6 lines 47-49, processor).
Per claim 20, refer to the same rationale as explained in claim 5 and 6 (see col.6 lines 47-49, processor).
Per claim 21, refer to the same rationale as explained in claim 7 (see col.6 lines 47-49, processor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647